 


                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL DUNCAN,             :                    Civil No. 1:18-cv-1143
                            :
                Petitioner, :
                            :
            v.              :
                            :
WARDEN USP-ALLENWOOD,       :
                            :
                Respondent. :                    Judge Sylvia H. Rambo

                                      ORDER
         Before the court is a report and recommendation of the magistrate judge (Doc.

12) in which he recommends that Michael Duncan’s Petition for a Writ of Habeas

Corpus (Doc. 1) be denied as unexhausted and meritless. Objections to the report

and recommendation were due on March 26, 2019, but no such objections have been

filed.

         In considering whether to adopt the Report and Recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error on the

face of the record in order to accept the recommendation.” Fed. R. Civ. P. 72(b),

advisory committee notes; see also Univac Dental Co. v. Dentsply Intern., Inc., 702

F. Supp. 2d 465, 469 (M.D. Pa. 2010) (explaining that judges should review

dispositive legal issues raised by the report for clear error).          Following an

independent review of the record, the court is satisfied that the report and

recommendation contains no clear error, and will therefore adopt the



 
 


recommendation to deny the petition both as unexhausted and meritless.

Accordingly, IT IS HEREBY ORDERED as follows:

      1.     The Report and Recommendation (Doc. 12) is ADOPTED.

      2.     The Petition for Writ of Habeas Corpus (Doc. 1) is DENIED.

      3.     The Clerk of Court shall CLOSE this case.

      4.     A certificate of appealability shall not issue as any appeal taken from

this order is deemed both frivolous and not in good faith.



                                      s/Sylvia H. Rambo
                                      SYLVIA H. RAMBO
                                      United States District Judge


Dated: March 29, 2019




 
